S3,8S3 -0
District Clerk                                                                        Ceusb # 3085-/?"



I sent ya'll an 11:07 habeas corpus motion back in August.              I received a notice
stating it was received on 9/B/2015 Tr. Ct. No. 3DB5-A       WR-B3,853-01.

I have had second thoughts about this and request for this motion to be cancelled.

I am waiting on a parole answer and I'm no longer interested in pursuing this
matter.


Please disregard, cancel, deny the 11:07 motion I sent ya'll.                I am sorry for
any inconvenience.

Thank you for your time.




Blaine McReynolds
TDCD #12B«2B

Boyd Unit
200 Spur 113
Teague, TX 75B60




                                                                        J0UHTOFCWMAI APPEALS

  Wtl,1S3~oi                                                                              OCT 05 2015

                                                                              Ab@lAoosta,Cteri<



                                                   THE STATE OF TEXAS         •       •
                                                   COUNTY OF ANDREWS ' *•'        >             .
                                                   I Cynthia Jones, Clerk of the District Court of       ,
                                                   Andrews County, Texas, do hereby certify that theforeping
                                                   iSSduS&ANDSEAL0FSAIDC0URr